Case: 20-1315   Document: 70     Page: 1   Filed: 08/17/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                VALVE CORPORATION,
                      Appellant

                            v.

           IRONBURG INVENTIONS LTD.,
                 Cross-Appellant

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

            2020-1315, 2020-1316, 2020-1379
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2017-
 00858, IPR2017-01928.
                  ______________________

                Decided: August 17, 2021
                 ______________________

     SHARON A. ISRAEL, Shook, Hardy & Bacon, LLP, Hou-
 ston, TX, argued for appellant. Also represented by KYLE
 E. FRIESEN; PATRICK A. LUJIN, Kansas City, MO; REYNALDO
 BARCELO, JOSHUA CHARLES HARRISON, Barcelo, Harrison &
Case: 20-1315    Document: 70      Page: 2    Filed: 08/17/2021




 2           VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.



 Walker, LLP, Newport Beach, CA.

    ROBERT DAVID BECKER, Manatt, Phelps, & Phillips,
 LLC, San Francisco, CA, argued for cross-appellant.

     KAKOLI CAPRIHAN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, argued for
 intervenor. Also represented by DANIEL KAZHDAN, THOMAS
 W. KRAUSE, FARHEENA YASMEEN RASHEED.
                  ______________________

     Before NEWMAN, LOURIE, and DYK, Circuit Judges.
 DYK, Circuit Judge.
     Valve Corporation (“Valve”) appeals two final written
 decisions of the Patent Trial and Appeal Board (“Board”)
 determining that claims of U.S. Patent No. 9,289,688 (“the
 ’688 patent”) and U.S. Patent No. 9,352,229 (“the ’229 pa-
 tent”) were not shown to be unpatentable. Ironburg Inven-
 tions Ltd. (“Ironburg”), the owner of the ’688 patent and the
 ’229 patent, cross-appeals the Board’s determination that
 other claims of the ’688 patent were shown to be unpatent-
 able. We affirm in part, reverse in part, vacate in part, and
 remand.
                        BACKGROUND
     This appeal involves two inter partes review (“IPR”)
 proceedings. One concerned the ’688 patent, and the other
 concerned the ’229 patent. The ’688 patent and the ’229
 patent have the same inventors (Simon Burgess and Dun-
 can Ironmonger), are both owned by Ironburg, and are di-
 rected to similar subject matter, but they are otherwise not
 related.
      In the first IPR proceeding, Valve petitioned for review
 of claims 1–3, 9, 10, 18–22, and 26–30 of the ’688 patent on
 February 7, 2017. The ’688 patent is directed to “[a]n im-
 proved controller . . . for a games console that is intended
Case: 20-1315      Document: 70     Page: 3     Filed: 08/17/2021




 VALVE CORPORATION    v. IRONBURG INVENTIONS LTD.              3



 to be held by a user in both hands in the same manner as
 a conventional controller” that “comprises additional con-
 trols . . . located on the rear of the controller.” ’688 patent,
 Abstract. Figure 5 of the ’688 patent is a rear view of an
 embodiment of the controller with the additional controls
 (numbered 11A–11D) shown as “paddle levers,” see id. col.
 3 l. 63, col. 5 ll. 48–50, one end of which is fixed to the back
 of the controller by a screw (numbered 15) while the other
 end is moveable, see id. col. 6 ll. 16–21.




 Id., fig. 5. Independent claim 1 of the ’688 patent, relevant
 to the cross-appeal, claims:
     1. A games controller comprising:
     a case; and
     a plurality of controls located on a front end and a
     top of the case;
     the case being shaped to be held in both hands of a
     user such that the user’s thumbs are positioned to
     operate controls located on the top of the case and
     the user’s index fingers are positioned to operate
Case: 20-1315      Document: 70     Page: 4     Filed: 08/17/2021




 4            VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.



     controls located on the front end of the case;
     wherein
     the games controller further comprises at least one
     first additional control located on a back of the case
     in a position operable by a middle, ring or little fin-
     ger of the user, the first additional control compris-
     ing a first elongate member displaceable by the
     user to activate a control function, wherein the first
     elongate member comprises a first surface disposed
     proximate an outer surface of the case and the first
     elongate member comprises a second surface op-
     posing the first surface, the second surface being
     configured and arranged to be non-parallel with a
     portion of the outer surface of the back of the case
     to which the first elongate member is mounted.
 Id. col. 9 ll. 28–48.
      Claim 29 adds an additional limitation that is relevant
 to Valve’s appeal, claiming “[t]he games controller of claim
 1 wherein the first elongate member is inherently resilient
 and flexible so as to be sufficiently displaceable to activ[ate]
 the control function.” Id. col. 12 ll. 6–8; see also J.A. 17 n.3
 (noting that the claim mistakenly recites “active” instead
 of “activate”).
     The Board determined that claims 1, 2, 9, 10, 20, 22,
 27, 28, and 30 of the ’688 patent were shown to be un-
 patentable as anticipated by U.S. Patent Application Pub-
 lication 2015/0238855 (“Uy”).
     The Board determined that claims 18, 19, 21, 26, and
 29 were not shown to be unpatentable as obvious over a
 claimed prior art reference (hereinafter, the “Burns arti-
 cle”) in combination with other references because a copy
 of the Burns article that Valve relied on as prior art had
 not been authenticated. The Board also held that claim 29
 was not shown to be unpatentable because Uy did not teach
Case: 20-1315     Document: 70      Page: 5    Filed: 08/17/2021




 VALVE CORPORATION     v. IRONBURG INVENTIONS LTD.            5



 an “elongate member” that was “inherently resilient and
 flexible.” 1
     Valve appeals the Board’s determination that claims
 18, 19, 21, 26, and 29 were not shown to be unpatentable,
 and Ironburg cross-appeals the Board’s determination that
 claims 1, 2, 9, 10, 20, 22, 27, 28, and 30 were shown to be
 unpatentable as anticipated by Uy.
      In the second IPR proceeding, Valve petitioned for re-
 view of all 24 claims of the ’229 patent on August 9, 2017.
 Similar to the ’688 patent, the ’229 patent is directed to “[a]
 hand[-]held controller for a games console,” “wherein the
 controller further includes at least one additional control
 located on a back of the controller,” ’229 patent, Abstract,
 where the additional controls may be “paddle levers,” id.
 col 3 ll. 52–53, col. 9 ll. 24–27. Figure 34A illustrates an
 embodiment of the ’229 patent’s controller, and Figure 34B
 illustrates the operation of the embodiment’s paddles,
 which may be rotated or pivoted. See id. col. 7 l. 66–col. 8
 l. 3, col. 18 ll. 1–31.




 Id. figs. 34A, 34B.


     1   The Board also determined that claim 3 was not
 shown to be unpatentable. Valve does not appeal that de-
 termination or the Board’s determination that claim 26 of
 the ’688 patent was not shown to be unpatentable as antic-
 ipated by Uy. The Board also rejected Valve’s arguments
 regarding another reference (“Butler”), which Valve does
 not appeal.
Case: 20-1315      Document: 70    Page: 6    Filed: 08/17/2021




 6            VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.



     Claim 1 of the ’229 patent claims:
     1. A hand[-]held controller for a games console com-
     prising: an outer case;
     a plurality of controls located on a front and a top
     of the outer case, wherein the outer case is shaped
     to be held in both hands of a user such that the us-
     er's thumbs are positioned to operate controls lo-
     cated on the front of the outer case and the user’s
     index fingers are positioned to operate controls lo-
     cated on the top of the outer case; and
     at least one additional control located on a back of
     the outer case in a position operable by the user’s
     middle finger, the additional control comprising an
     elongate member which is inherently resilient and
     flexible such that it can be displaced by the user to
     activate a control function, wherein the elongate
     member is at least partially disposed in a respec-
     tive channel located on the back of the outer case,
     the channel being elongated along a longitudinal
     dimension of the elongate member.
 Id., col. 24 ll. 4–20.
     The Board determined that none of the claims of the
 ’229 patent had been shown unpatentable as anticipated by
 Uy because Uy did not teach “an elongate member” that “is
 inherently resilient and flexible,” and because Valve failed
 to show that a copy of the Burns article Valve relied on as
 a reference to show obviousness was prior art. Valve ap-
 peals.
    We have jurisdiction over the appeals and cross-appeal
 under 28 U.S.C. § 1295(a)(4)(A) and 35 U.S.C. § 141(c).
Case: 20-1315     Document: 70     Page: 7    Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.             7



                         DISCUSSION
                               I
     An issue in both of Valve’s appeals is whether an ex-
 hibit (“the Exhibit”) 2 to the petition relied on by Valve was
 shown to be a printed publication and thus prior art under
 35 U.S.C. § 102(a)(1). 3 Valve relied on the Exhibit to show
 that claims 1, 2, 9, 10, 18, 19, 21, 26, and 28–30 of the ’688
 patent and claims 1, 2, 9–17, and 21–24 of the ’229 patent
 were unpatentable as obvious over the combination of the
 Exhibit and other references. Valve asserted that the Ex-
 hibit was a printed copy of an online review of an Xbox 360
 controller, titled “Review: Scuf Xbox 360 Controller” by
 Dave Burns, published on October 20, 2010. J.A. 2, 32, 58,
 73–74, 1131. The Exhibit discloses a “controller” with “2
 paddles to the back of the control pad with are [sic] made
 from polycarbonate,” a “plastic,” id. at 1132, which is rele-
 vant to various limitations, including the limitation of an




     2   Valve relied on two exhibits—Exhibit 1004 in the
 IPR proceeding for the ’688 patent and Exhibit 1003 in the
 IPR proceeding of the ’229 patent—as prior art. Exhibit
 1004 and Exhibit 1003, each ten pages long, are identical
 except that three lines of text in the comments section after
 the article are cut off in Exhibit 1004, apparently because
 of how Exhibit 1004 was printed. Compare J.A. 1134–36
 with id. at 3829–31. For convenience, we treat them as
 single exhibit.
     3   The ’688 patent and the ’229 patent claim priority
 to provisional applications that were filed after the effec-
 tive date of the amendments to §§ 102(a)–(b), 119 made by
 the Leahy-Smith America Invents Act (“AIA”), so the AIA
 versions of those subsections apply. Leahy-Smith America
 Invents Act, Pub. L. 112-29 § 3(b), (n), 125 Stat. 284,
 285–86, 293 (2011).
Case: 20-1315     Document: 70      Page: 8    Filed: 08/17/2021




 8           VALVE CORPORATION    v. IRONBURG INVENTIONS LTD.



 “elongate member” that is “inherently resilient and flexi-
 ble.”
     Valve argued that the Exhibit was prior art because it
 was a printout of the same online article by Dave Burns—
 the Burns article—that was cited and enclosed in the pros-
 ecution histories of the ’688 patent, ’229 patent, and an-
 other one of Ironburg’s patents (U.S. Patent No. 8,641,525
 (“the ’525 patent)), 4 and those earlier documents were prior
 art. In support of its prior art argument, Valve submitted
 copies of the ’688 patent prosecution history, the ’229 pa-
 tent prosecution history, the ’525 patent prosecution his-
 tory, 5 the ’525 patent itself, and a deposition exhibit
 identical to the reference found in the ’525 patent prosecu-
 tion history. 6



     4   The ’525 patent has the same inventors (Mr. Bur-
 gess and Mr. Ironmonger) and owner (Ironburg) as the ’688
 patent and ’229 patent and is directed to similar subject
 matter (a games controller with additional controls on the
 back of the controller), but it is not otherwise related to the
 ’688 patent or ’229 patent.
     5   The prosecution histories of the ’525 patent and the
 ’688 patent were submitted as Exhibits 1040 and 1041, re-
 spectively, in the IPR proceedings for the ’688 and ’229 pa-
 tents. For brevity, we cite to the exhibits for the IPR
 proceeding for the ’688 patent.
     6   Ironburg argues that these documents were un-
 timely submitted on reply, inadmissible hearsay, and not
 relevant. Generally, the Federal Rules of Evidence apply
 to IPR proceedings before the Board. 37 C.F.R. §§ 42.62(a),
 42.100(a) (2020).
     Ironburg’s contentions are without merit. Valve’s sub-
 mission of these documents was not untimely. A petitioner
 may provide evidence of public accessibility of a reference
 after the petition stage if the patent owner raises a chal-
 lenge to public accessibility. See VidStream LLC v.
Case: 20-1315    Document: 70      Page: 9    Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.            9



     The Board rejected Valve’s showing on the ground that
 the Exhibit had not been shown to be the same as the as-
 serted prior art documents in the prosecution histories.
 This is essentially a determination that Valve failed to
 prove that the Exhibit was what Valve what claimed it to
 be, which is an issue of authentication. See Fed. R. Evid.
 901(a) (“To satisfy the requirement of authenticating or
 identifying an item of evidence, the proponent must pro-
 duce evidence sufficient to support a finding that the item
 is what the proponent claims it is.”).
     On appeal, Ironburg alternatively contends that the
 documents in the prosecution history were not prior art be-
 cause they had not been shown to be publicly accessible.
 We think that the record here establishes both that the Ex-
 hibit is the same reference as the prosecution history doc-
 uments and that those documents were prior art.
                              A
     We first address the Board’s determination that the
 Exhibit was not shown to be prior art because it was not
 shown to be the same as the documents in the prosecution
 history. The Exhibit may be authenticated by “[a] compar-
 ison with an authenticated specimen by an expert witness
 or the trier of fact,” here, the article by Dave Burns in the
 certified ’525 patent prosecution history (“the ’525 Burns
 article”). Fed. R. Evid. 901(b)(3). Authentication by com-
 parison is routine. See, e.g., In re Grand Jury Subpoena



 Twitter, Inc., 981 F.3d 1060, 1064–65 (Fed. Cir. 2020).
 With respect to hearsay, the documents are excluded by the
 hearsay rule or fall within an exception. See Fed. R. Evid.
 803(8) (public records); Fed. R. Evid. 801(d)(2) (opposing
 party’s statement); Kaempe v. Myers, 367 F.3d 958, 965
 (D.C. Cir. 2004) (documents recorded by the Patent and
 Trademark office “are public records subject to judicial no-
 tice”). They are also clearly relevant.
Case: 20-1315     Document: 70      Page: 10    Filed: 08/17/2021




 10          VALVE CORPORATION    v. IRONBURG INVENTIONS LTD.



 Duces Tecum Dated Oct. 29, 1992, 1 F.3d 87, 93 (2d Cir.
 1993) (noting that the government could authenticate the
 original of a calendar “simply by establishing [a] prior pro-
 duction of [a] copy [of the calendar] . . . and asking the trier
 of fact to compare the copy and the original”); Giulio v. BV
 CenterCal, LLC, 815 F. Supp. 2d 1162, 1169 (D. Or. 2011)
 (authenticating pages of a deposition transcript because it
 was “evident from comparing these pages [with an authen-
 ticated copy] that they contain identical content and are
 from the same deposition”); United States v. Safavian, 435
 F. Supp. 2d 36, 39–41 (D.D.C. 2006) (authenticating emails
 by comparing the unauthenticated emails to authenticated
 emails). In VidStream LLC v. Twitter, Inc., 981 F.3d 1060
 (Fed. Cir. 2020), we specifically held that a comparison be-
 tween the IPR copies of a reference and a version of the
 reference proven to be prior art was evidence that the IPR
 reference was prior art. See id. at 1066–67.
    The record shows that the Exhibit and the prosecution
 documents are virtually identical. We first compare the
 Exhibit with the ’525 Burns article.
     Here, a simple comparison of the Exhibit with the ’525
 Burns article confirms their near identity. The text of the
 twelve paragraphs and the 23 images (depicting the con-
 troller and a user guide) are the same in the Exhibit and
 the ’525 Burns article—i.e., the prior art disclosures of
 these documents are the same.
      It is true that the date of the Exhibit indicates that the
 article was “[p]osted[] 6 years ago,” J.A. 1131, while the
 ’525 Burns article bears a date of “October 20, 2010,” id.
 at 2002. The difference in dates does not bear on the sub-
 ject matter being disclosed, which is identical in each doc-
 ument. Moreover, the difference in dates is consistent with
 a date of access for the Exhibit that is later than the ’525
 Burns article and does not suggest that the Exhibit is ma-
 terially different. Ironburg identifies no other substantive
 difference between the two.
Case: 20-1315    Document: 70      Page: 11    Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.            11



      Despite Valve’s request that the Board make the com-
 parison, the Board declined to compare the ’525 Burns ar-
 ticle with the Exhibit. The Board appears to have held that
 it was not obligated to compare the two because Valve pro-
 vided no testimony that the two were identical. There is
 no requirement that such testimony be supplied. Rule
 901(b)(3) of the Federal Rules of Evidence contemplates
 comparison by the “trier of fact,” and, as noted, that is done
 routinely. A comparison of the ’525 Burns article with the
 Exhibit is not burdensome. The ’525 Burns article is nine
 pages long, and the Exhibit is ten pages long. The article
 in each document is twelve paragraphs long, and has 23
 images. The Board had an obligation to make the compar-
 ison, as Rule 901(b)(3) contemplates and as the cases re-
 quire.
     The same near identity between the Exhibit and the
 ’525 Burns article exists in comparing the Exhibit with the
 other copies of the Burns article in the prosecution histo-
 ries of the ’688 patent and ’229 patent. Ironburg argues
 that these documents “are not identical.” Cross-Appel-
 lant’s Principal and Resp. Br. 16. It points out that some
 of the images in the ’525 Burns article and the Exhibit are
 missing in some of the other copies of the Burns article:
 namely, the copy of the Burns article provided as part of
 Ironburg’s information disclosure statement for the appli-
 cation for the ’688 patent (“the ’688 patent IDS copy”) and
 the copy cited by the examiner for the ’229 patent (“the ’229
 patent prosecution copy”). See Oral Arg. at 17:14–17:49,
 http://oralarguments.cafc.uscourts.gov/default.aspx?fl=20-
 1315_06082021.mp3; J.A. 2281–96 (’688 patent IDS copy);
 id. at 4394–4414 (’229 patent prosecution copy). This dif-
 ference appears to be due to how the ’688 patent IDS copy
 and the ’229 patent prosecution copy were downloaded and
 printed; it does not amount to “affirmative evidence chal-
 lenging [the Exhibit or the ’525 Burns article’s] material
 facts.” Suffolk Techs., LLC v. AOL Inc., 752 F.3d 1358,
 1365–66 (Fed. Cir. 2014) (holding that alterations of time
Case: 20-1315    Document: 70      Page: 12   Filed: 08/17/2021




 12         VALVE CORPORATION     v. IRONBURG INVENTIONS LTD.



 stamps and email addresses in a reproduction of a news-
 group post asserted as prior art were insufficient to create
 a genuine issue of material fact concerning the post). 7
     We conclude that the Exhibit is substantively the same
 as the copies of the Burns article in the prosecution histo-
 ries of the ’525 patent and the ’688 and ’229 patents.
                              B
     The Board did not determine whether the copies of the
 Burns article were printed publications, but Ironburg ar-
 gues that Valve failed to show that the copies of the Burns
 article in the prosecution histories were prior art because
 they were not shown to be publicly accessible before the
 priority date. We disagree. There is overwhelming evi-
 dence that at least the ’525 Burns article is prior art, and
 thus, the Exhibit, which is substantively the same, is also
 prior art.
     “Whether a reference qualifies as a ‘printed publica-
 tion’ under section 102 is a legal conclusion based on un-
 derlying factual findings.” M & K Holdings, Inc. v.
 Samsung Elecs. Co., 985 F.3d 1376, 1379 (Fed. Cir. 2021)
 (quoting Jazz Pharms., Inc. v. Amneal Pharms., LLC, 895


      7   The Board discredited Valve’s argument that the
 Exhibit was the same as other copies of the Burns article
 that displayed or could be located with the Wayback Ma-
 chine URL because the “URL listed on [the Exhibit] refers
 to a URL on the xboxer360.com domain, not the Webar-
 chive URL on the web.archive.org domain.” J.A. 51–52,
 91–92. As the Board itself recognized, “URLs are not prior
 art materials themselves, but merely addresses that might
 permit a user to access information via the internet.” Id.
 at 52, 92. The ’525 patent examiner’s documentation for
 the ’525 Burns article makes clear that the two URLs both
 led to the Burns article at the time the examiner conducted
 the search.
Case: 20-1315    Document: 70      Page: 13     Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.             13



 F.3d 1347, 1356 (Fed. Cir. 2018)). “We review the Board’s
 legal determinations de novo, but we review the Board’s
 factual findings underlying those determinations for sub-
 stantial evidence.” Jazz, 895 F.3d at 1355 (citations omit-
 ted).
      “In an IPR, the petitioner bears the burden of estab-
 lishing by a preponderance of the evidence that a particu-
 lar document is a printed publication.” Nobel Biocare
 Servs. AG v. Instradent USA, Inc., 903 F.3d 1365, 1375
 (Fed. Cir. 2018), as amended (Sept. 20, 2018). For a refer-
 ence to qualify as a printed publication, “before the critical
 date the reference must have been sufficiently accessible to
 the public interested in the art.” Constant v. Advanced Mi-
 cro-Devices, Inc., 848 F.2d 1560, 1568 (Fed. Cir. 1988).
     The earliest priority date for the ’688 patent is April 14,
 2014, which is the filing date of the provisional application
 to which the ’688 patent claims priority. See 35 U.S.C.
 § 119(e)(1); 37 C.F.R. § 1.78(a)(3) (2020). May 22, 2013, is
 the earliest of the filing dates of the two provisional appli-
 cations to which the ’229 patent claims priority and is
 therefore the earliest priority date for that patent. See ’229
 patent, col. 1 ll. 5–10; ’229 patent prosecution history, Ap-
 plication Data Sheet at 3. 8 We conclude that the Exhibit
 would be prior art for both patents if it were publicly acces-
 sible before May 22, 2013, and that fact may be shown by


     8   Ironburg asserts that May 5, 2013, is the earliest
 priority date for the ’229 patent, citing the Board’s decision.
 See Cross-Appellant’s Principal and Resp. Br. 5 (citing J.A.
 73–85). The Board’s decision for the ’229 patent IPR pro-
 ceeding states that “the earliest priority date of the ’229
 patent” is “May 5, 2013,” but this appears to be an error.
 J.A. 73. The earliest filing date that the ’229 patent claims
 priority to is May 22, 2013. See ’229 patent, col. 1 ll. 5–10;
 ’229 patent prosecution history, Application Data Sheet at
 3.
Case: 20-1315    Document: 70      Page: 14    Filed: 08/17/2021




 14          VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.



 establishing that the ’525 Burns article (which is the same
 as the Exhibit) is prior art.
      There is overwhelming evidence that the ’525 Burns
 article was publicly accessible on October 20, 2010, more
 than two years before the critical date. First, Mr. Burgess,
 a co-inventor of the ’525, ’688, and ’229 patents, provided a
 declaration about the Burns article during the prosecution
 of the ’525 patent and testified about the ’525 Burns article
 during a deposition in later district court litigation. 9
      In his declaration and deposition testimony, Mr. Bur-
 gess explained that he facilitated the publication of the
 Burns article and intended that the Burns article reach the
 general public in order to promote his business. According
 to Mr. Burgess’s deposition testimony, Mr. Burns “worked
 for an online magazine . . . called Xboxer 360.” J.A. 2646
 (Mr. Burgess’s deposition testimony). “At the time of pub-
 lication of the Burns article, [Burgess] was an owner of a
 business operating under the name ‘Scuf Control.’” Id.
 at 2022 (Mr. Burgess’s declaration). “Scuf Control sent
 Dave Burns a controller, about which he wrote the online
 review, which is the Burns article . . . .” Id. (emphasis
 omitted). Mr. Burgess “gave it . . . away to promote the
 business,” the purpose being to encourage publication of an
 article about the controller and thereby sell controllers. Id.
 at 2648. Mr. Burns “reviewed [Burgess’s] video game con-
 troller.” Id. at 2646 (Mr. Burgess’s deposition testimony).
 The promotional purpose of the Burns article is clear from
 its last sentence, which reads, “For more info and to buy


      9  During the deposition, Mr. Burgess testified about
 exhibit 64 of the deposition, which is the same as the ’525
 Burns article except with grainier text and images, and
 which Mr. Burgess “recognize[d]” and “believe[d]” was “the
 review of [Mr. Burgess’s] controller.” J.A. 2647; compare
 id. at 2000–08 (’525 Burns article) with id. at 2796–2805
 (deposition Exhibit 64).
Case: 20-1315    Document: 70      Page: 15    Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.            15



 visit http://www.scufcontrol.com/.” Id. at 2004 (’525 Burns
 article); see also id. at 2647–49 (Mr. Burgess’s deposition
 testimony); id. at 2800 (deposition exhibit).
      We have previously held that where a publication’s
 purpose is “dialogue with the intended audience,” that pur-
 pose indicates public accessibility. Suffolk Techs., LLC v.
 AOL Inc., 752 F.3d 1358, 1365 (Fed. Cir. 2014) (noting that
 a newsgroup posting was a printed publication). Here, the
 Burns article “was intended to reach the general public,”
 GoPro, Inc. v. Contour IP Holding LLC, 908 F.3d 690, 695
 (Fed. Cir. 2018), so that the review could “promote”
 Mr. Burgess’s business. J.A. 2648. That is strong evidence
 that the online review was publicly accessible. See SRI
 Int’l, Inc. v. Internet Sec. Sys., Inc., 511 F.3d 1186, 1196
 (Fed. Cir. 2008) (recognizing that “intent to publicize” is a
 factor “involved in the public accessibility determination”).
      In GoPro, we held that a catalog distributed at an an-
 nual dealer trade show was prior art because “a trade show
 is directed to individuals interested in the commercial and
 developmental aspects of products.” 908 F.3d at 694. A
 review of a game controller in an online magazine is simi-
 larly “directed to individuals interested in the commercial
 and developmental aspects of products.” Id.
      Second, the patent examiners found that the Burns ar-
 ticle was published on October 20, 2010, more than two
 years before the critical date. The examiner for the ’525
 patent characterized the ’525 Burns article as “published
 October 20, 2010.” J.A. 1994 (listing the Burns article as a
 non-patent document in Notice of References Cited). The
 first page of the ’525 patent also lists October 20, 2010, as
 the date Burns article was “published.” ’525 patent, Refer-
 ences Cited, Other Publications.
     Patent examiners are trained and required to deter-
 mine publication dates. See, e.g., MPEP § 2128 (9th ed.
 Rev. 10, June 2020). The patent examiner’s determination
 of the publication date is a “factual finding[] from a legally
Case: 20-1315    Document: 70     Page: 16    Filed: 08/17/2021




 16          VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.



 authorized investigation.” Fed. R. Evid. 803(8)(A)(iii). It
 also “is supported by sufficient guarantees of trustworthi-
 ness.” See Fed. R. Evid. 807(a)(1).
      As the Board acknowledged, the ’525 Burns article ap-
 pears to have been retrieved from a resource called the
 “Wayback Machine.” J.A. 52 n.1, 91 n.1; see also id. at 1949
 (examiner providing an Internet Archive web address
 (“URL”)), id. at 2001 (“Internet Archive Wayback Machine”
 at the bottom of a page of the ’525 Burns article). “The
 Wayback Machine is an online digital archive of web pages.
 It is run by the Internet Archive, a nonprofit library in San
 Francisco, California.” Mojave Desert Holdings, LLC v.
 Crocs, Inc., 844 F. App’x 343, 346 n.2 (Fed. Cir. 2021).
 “[E]xaminers use ‘The Wayback [M]achine’ as a source of
 information to determine when a Web reference was first
 made available to the public.” America Invents Act (AIA)
 Frequently Asked Questions, United States Patent and
 Trademark Office, https://www.uspto.gov/patents/laws/
 america-invents-act-aia/america-invents-act-aia-freuently
 -asked#type-browse-faqs_2998 (last visited July 25, 2021).
 District courts have taken judicial notice of the contents of
 webpages available through the Wayback Machine “as
 facts that can be accurately and readily determined from
 sources whose accuracy cannot reasonably be questioned.”
 Erickson v. Neb. Mach. Co., No. 15-CV-01147-JD, 2015 WL
 4089849, at *1 n.1 (N.D. Cal. July 6, 2015) (comparing “cop-
 ies of current versions” of websites with versions available
 on the Wayback Machine to determine “that the websites
 were substantively identical during the relevant
 timeframe”); see also Pohl v. MH Sub I, LLC, 332 F.R.D.
 713, 716 (N.D. Fla. 2019) (collecting cases); UL LLC v.
 Space Chariot Inc., 250 F. Supp. 3d 596, 603–04 & n.2 (C.D.
 Cal. 2017) (determining when websites began advertising
 a certification mark and collecting cases). We agree.
     The confirmation of the ’525 Burns article’s publication
 date of October 20, 2010, by the ’525 patent examiner is
Case: 20-1315     Document: 70      Page: 17    Filed: 08/17/2021




 VALVE CORPORATION    v. IRONBURG INVENTIONS LTD.             17



 highly persuasive evidence of public accessibility of the
 ’525 Burns article, and therefore, the Exhibit, by that date.
      Also persuasive is the confirmation of the Burns arti-
 cle’s publication date of October 20, 2010, by the ’688 pa-
 tent examiner. The examiner for the ’688 patent cited the
 article by Mr. Burns in a non-final rejection dated October
 16, 2015, enclosed a copy of the cited reference (“the ’688
 examiner’s copy”), 10 and described the reference as “pub-
 lished October 20, 2010.” J.A. 2128, 2131–32, 2139; see also
 id. at 2142–57 (’688 examiner’s copy). The “published” date
 of October 20, 2010, also appears on the first page of the
 ’688 patent. ’688 patent, References Cited, Other Publica-
 tions.
     Third, the applicants during prosecution, including
 Mr. Burgess, did not dispute the October 20, 2010, publica-
 tion date of the Burns article, see J.A. 2021–22, did not dis-
 pute the ’688 patent examiner’s characterization of the
 Burns article as “prior art,” J.A. 2440, confirmed the Octo-
 ber 20, 2010, publication date in district court litigation, 11
 and, in an IDS, stated that the Burns article was published
 in the year 2010. Mr. Burgess also declared the ’525 Burns



     10    The ’688 examiner’s copy has the same twelve par-
 agraphs of text and 23 images of the controller and user
 guide as the ’525 Burns article and the Exhibit, compare
 J.A. 2142–44 (’688 examiner’s copy) with id. at 1131–33
 (Exhibit), id. at 2002–05 (’525 Burns article), except that
 the ’688 examiner’s copy has duplicates of 13 of the images
 in higher resolution appended to the end of the article, com-
 pare id. at 1133 (Exhibit); id. at 2004–05 (’525 Burns arti-
 cle); id. at 2144 (’688 examiner’s copy) with id. at 2145–57
 (high resolution images in ’688 examiner copy).
      11   In his deposition for later district court litigation,
 Mr. Burgess confirmed that “the review was in October 20,
 2010.” J.A. 2649.
Case: 20-1315    Document: 70      Page: 18    Filed: 08/17/2021




 18          VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.



 article as “dated October 20, 2010.” Id. at 2021 (Mr. Bur-
 gess’s declaration).
      As to the IDS, Ironburg argues that including the
 Burns article in its IDS does not mean that the Burns arti-
 cle is prior art because including a reference in an IDS is
 not “an admission that any reference is prior art.” Cross-
 Appellant’s Principal and Resp.               Br. 13   (citing
 ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 866
 (Fed. Cir. 2010)). The IDS is significant here, not because
 of its inclusion of the Burns article by the applicant, but
 because of the applicant’s characterization of the Burns ar-
 ticle as being dated 2010, which is before the critical date
 of each patent (April 14, 2014, for the ’688 patent, and May
 22, 2013, for the ’229 patent). J.A. 2159, 4233; see also 37
 C.F.R. § 1.98(b)(5) (2020) (requiring an applicant to provide
 the “date” for each publication listed in an IDS).
      Fourth, the ’525 patent examiner located the ’525
 Burns article through an internet search. The patent ex-
 aminer for the ’525 patent independently located the ’525
 Burns article no later than May 15, 2013, after “con-
 duct[ing] a brief updated search” and confirmed that it was
 titled “‘Review: Scuf Xbox 360 Controller[,]’ dated October
 20, 2010, by Dave Burns.” Id. at 1949 (summary of an in-
 terview with the applicant mailed on May 15, 2013). As
 discussed above, the patent examiner provided the Inter-
 net Archive’s Wayback Machine URL for the located
 webpage        (http://web.archive.org/web/20101022215104/
 http://www.xboxer360.com/features/review-scuf-xbox-360-
 controller/), as well as the URL of the webpage captured by
 the Wayback Machine (http://www.xboxer360.com/fea-
 tures/review-scuf-xbox-360-controller/). Id. at 1949 (Way-
 back Machine URL), 1994 (“xboxer360” URL); see also id.
 at 2001 (Wayback Machine logo included in ’525 Burns ar-
 ticle).
     The ’525 patent examiner’s confirmation that he lo-
 cated the reference through a “brief . . . search” for the
Case: 20-1315    Document: 70       Page: 19   Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.            19



 purposes of locating prior art, J.A. 1949, is highly probative
 evidence of public accessibility. “[T]he standard for public
 accessibility is one of ‘reasonable diligence,’ to locate the
 information by ‘interested members of the relevant pub-
 lic.’” GoPro, 908 F.3d at 695 (emphasis omitted) (quoting
 Blue Calypso, LLC v. Groupon, Inc., 815 F.3d 1331, 1348
 (Fed. Cir. 2016) and then Constant v. Advanced Micro-De-
 vices, Inc., 848 F.2d 1560, 1569 (Fed. Cir. 1988)).
     The ’525 patent examiner accessed the Burns article no
 later than May 15, 2013, which is before the earliest prior-
 ity date of the ’688 patent (April 14, 2014) and the earliest
 priority date of the ’229 patent (May 22, 2013). If an exam-
 iner could access the article before the priority date, so
 could the general public. The ’525 Burns article was clearly
 publicly accessible, and that fact proves the publicly acces-
 sibility of the Exhibit.
     We conclude that Valve established by overwhelming
 evidence that the Exhibit is a copy of an online article that
 was publicly accessible on October 20, 2010, that the Board
 could not find otherwise, and therefore the Exhibit is prior
 art. We reverse the Board’s determination that the Exhibit
 was not prior art, vacate the Board’s determination that
 claims 18, 19, 21, 26, and 29 of the ’688 patent and claims
 1, 2, 9–17, and 21–24 of the ’229 patent were not shown to
 be unpatentable, and remand for the Board to consider
 Valve’s arguments that relied on the Exhibit as to those
 claims.
                               II
     Valve separately appeals the Board’s determination
 that Valve failed to prove that claim 29 of the ’688 patent
 and claims 1–15 and 18–24 of the ’229 patent were un-
 patentable as anticipated by Uy or as obvious over a com-
 bination of Uy and U.S. Patent No. 5,989,123 (“Tosaki”).
 Valve argues that the Board erred in determining that Uy
 did not teach a limitation common to these claims, which is
 an “additional control,” located on the back of the case of
Case: 20-1315     Document: 70      Page: 20     Filed: 08/17/2021




 20          VALVE CORPORATION     v. IRONBURG INVENTIONS LTD.



 the controller, ’688 patent, col. 9 l. 38; ’229 patent, col. 24
 ll. 12–13; comprised of an “elongate member,” ’688 patent,
 col. 9 ll. 40–41; ’229 patent, col. 24 l. 14; that “is inherently
 resilient and flexible.” ’688 patent, col. 12 ll. 6–8; ’229 pa-
 tent, col. 24 ll. 14–15, col. 26 ll. 25–26. The Board con-
 strued “inherently resilient and flexible” as “refer[ring] to
 a characteristic of the ‘elongate member’ itself.” J.A. 17;
 see also id. at 67–68.
     In Valve’s petition, Valve argued that Uy taught this
 limitation. Uy is directed to a “game controller” with “a
 lever disposed on a second side of the housing,” (i.e., the
 back of the controller), wherein the lever “is configured to
 pivot” between positions, such that the pivoting of the lever
 activates and deactivates a switch. Uy, Abstract. Figure
 5B of Uy shows the back of an embodiment of the controller
 with the levers 500 and 502. See id. ¶¶ 12, 96.




 Id. fig. 5B. Valve relied on Uy’s levers, such as levers 500
 and 502 and other similar embodiments, to argue that Uy
 taught the “elongate member” portion of the contested lim-
 itation.
Case: 20-1315    Document: 70     Page: 21    Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.           21



     As relevant here, Valve argued that Uy also taught the
 “inherently resilient and flexible” limitation for the elon-
 gate member because “the resilience and flexibility may be
 provided by a biasing spring 526 or 806.” J.A. 204, 3303,
 3315. But the biasing spring of Uy (526 or 806) is separate
 from the elongate member that is not a part of it (500 or
 802). See Uy ¶ 99 (“[T]he biasing means or spring 526 may
 be arranged between the screw 512 . . . and the lever 500.”);
 ¶ 108 (disclosing that the “lever assembly 800 includ[es] a
 lever 802, a securing means 804, [and] a biasing means
 806.”). Figure 8B of Uy, “an exploded view of the lever as-
 sembly 800,” id. ¶ 108, illustrates that the biasing spring
 806 and the lever 802 are separate.




 Id. fig. 8B.
Case: 20-1315    Document: 70      Page: 22     Filed: 08/17/2021




 22          VALVE CORPORATION    v. IRONBURG INVENTIONS LTD.



     The Board determined that “[b]ecause springs 526, 806
 are formed separately from Uy’s levers 500, 502, 602, 604,
 and Valve adduce[d] no evidence that Uy’s levers alone are
 ‘inherently resilient and flexible,’” Valve failed to establish
 that Uy taught the limitation of an elongate member that
 is inherently resilient and flexible. J.A. 70; see also id.
 at 27–28 (similar).
     Valve argues that the Board erred because “the Board
 construed the claims to exclude any ‘elongate member’
 made from multiple parts.” Appellant’s Opening Br. 53.
 The Board’s construction did not exclude an “elongate
 member” made of multiple parts; it simply required that
 the elongate member itself be inherently resilient and flex-
 ible. 12 The Board’s decision was based on a factual deter-
 mination that the spring of Uy is not part of the elongate
 member of Uy, i.e., the lever, and Valve did not argue to
 the Board that anything in Uy other than the spring pro-
 vided flexibility and resilience. We see no error in the
 Board’s determination that Uy did not teach the “elongate
 member” that is “inherently resilient and flexible” limita-
 tion.
     As a result, we affirm the Board’s determination of no
 unpatentability as to the claims for which Valve relied only
 on Uy to prove unpatentability of this limitation. We note
 that Valve also relied on the Exhibit (the Burns article),
 either alone or in combination with another reference, to


      12  While it is true that the Board stated in passing
 that it “disagree[d] . . . with Valve’s contention that the
 claimed elongate member may encompass an assembly of
 components,” J.A. 67, it appears that the Board was merely
 rephrasing its ultimate conclusion that “‘resilient’ and
 ‘flexible’ both describe inherent properties of the elongate
 member, and not other components in an assembly that
 may include an elongate member,” id. at 68 (emphasis
 added).
Case: 20-1315    Document: 70       Page: 23   Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.            23



 meet this limitation for claim 29 of the ’688 patent and
 claims 1, 2, 9–15, and 21–24 of the ’229 patent. As to those
 claims, we have remanded for the Board to consider Valve’s
 grounds that relied on the Exhibit. As to claims 3–8 and
 18–20 of the ’229 patent, for which Valve relied only on Uy
 to teach an “elongate member” that is “inherently resilient
 and flexible,” we affirm the Board’s determination that
 Valve failed to prove that they were unpatentable. 13
                              III
     Valve argues that it is entitled to have the final written
 decisions of the Board remanded for review by the Acting
 Director of the Patent and Trademark Office under United
 States v. Arthrex, Inc., 141 S.Ct. 1970, 1987–88 (2021). The
 Director opposes.
      The Supreme Court’s decision in Arthex did not disturb
 our holding in Ciena Corp. v. Oyster Optics, LLC, 958 F.3d
 1157 (Fed. Cir. 2020), in which we held that a petitioner
 had forfeited its Appointments Clause challenge because
 “unlike the patent owner in Arthrex, [the petitioner] re-
 quested that the Board adjudicate its petition [and] thus,
 affirmatively sought a ruling from the Board members, re-
 gardless of how they were appointed.” Id. at 1159. Here,
 too, Valve “has forfeited its Appointments Clause chal-
 lenge.” Id.
                              IV
    Ironburg cross-appeals the Board’s determination that
 Uy anticipates claims 1, 2, 9, 10, 20, 22, 27, 28, and 30 of



     13  We note that Valve conceded at oral argument that
 its argument that claims 3–8 and 19 of the ’229 patent were
 unpatentable as obvious over the combination of Uy and
 Tosaki need not be reached if the Board’s determination
 that Uy did not teach an elongate member that is inher-
 ently resilient and flexible is affirmed.
Case: 20-1315    Document: 70       Page: 24    Filed: 08/17/2021




 24          VALVE CORPORATION     v. IRONBURG INVENTIONS LTD.



 the ’688 patent. Ironburg argues that Uy does not teach
 two limitations pertaining to the “elongate member” re-
 quired for these claims: (1) “a first surface disposed proxi-
 mate an outer surface of the case,” and (2) “a second surface
 opposing the first surface.” ’688 patent, col. 9 ll. 43–45; see
 also id. col. 12 ll. 20–25 (using similar language for two lim-
 itations of claim 30).
                               A
      For the first limitation, “a first surface disposed proxi-
 mate an outer surface of the case,” the parties disagree on
 the correct construction of “disposed proximate.” Ironburg
 argues “disposed proximate” means that “the first surface
 of the elongate member is ‘positioned to face’ the outer sur-
 face of the case.” Cross-Appellant’s Principal and Resp.
 Br. 47. Valve argues that “disposed proximate” should be
 construed to mean “‘close’ to the ‘outer surface’ without
 having to ‘face’ the ‘outer surface.’” J.A. 9; see Appellant’s
 Reply and Resp. Br. 51–52.
     The Board did “not resolve the parties’ dispute about
 the precise meaning of ‘disposed proximate’” because it de-
 termined that Uy taught the limitation “even if [the Board]
 were to adopt Ironburg’s narrower interpretation.” J.A. 9.
 We need not reach this issue because we conclude that
 Valve’s claim construction is correct, and there is no con-
 tention that the claims are patentable under that construc-
 tion.
     “Given that the Board did not rely on extrinsic evidence
 here as to claim construction, we can determine the correct
 construction” of the disputed limitation.         Homeland
 Housewares, LLC v. Whirlpool Corp., 865 F.3d 1372, 1375
 (Fed. Cir. 2017). Here, the claim limitation “shall be given
 its broadest reasonable construction in light of the
Case: 20-1315    Document: 70      Page: 25    Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.            25



 specification of the patent in which it appears.” 37 C.F.R.
 § 42.100(b) (2018). 14
     The broadest reasonable interpretation of “a first sur-
 face disposed proximate an outer surface of the case” does
 not require, as Ironburg contends, the first surface face the
 outer surface of the case. The ordinary meaning of “dis-
 posed” is to be “[a]rranged, appointed, prepared, suitably
 placed, or situated.” Disposed, Oxford English Dictionary,
 https://www.oed.com/view/Entry/55114 (last visited July
 26, 2021). The ordinary meaning of “proximate” in the con-
 text of physical positioning is to be “[c]losely neighbouring,
 immediately adjacent, next, nearest.” Proximate, Oxford
 English       Dictionary,     https://www.oed.com/view/En-
 try/153562 (last visited July 26, 2021). Under the ordinary
 meaning of these terms, a “first surface disposed proximate
 an outer surface of the case” requires that the first surface
 of the additional control and the outer surface of the case
 be arranged close or near to each other, but does not re-
 quire them to be facing each other.
      The specification of the ’688 patent is consistent with
 the ordinary meanings of “disposed” and “proximate.” For
 example, the specification provides that, optionally, “each
 first elongate member is disposed in closer proximity to a
 handle than a respective adjacent second elongate


     14  The Patent and Trademark Office has changed the
 claim construction standard for IPR petitions filed on or af-
 ter November 13, 2018, to be the “same claim construction
 standard that is used to construe the claim in a civil action
 in federal district court.” Changes to the Claim Construc-
 tion Standard for Interpreting Claims in Trial Proceedings
 Before the Patent Trial and Appeal Board, 83 Fed. Reg.
 51,340, 51,340 (Oct. 11, 2018) (codified at 37 C.F.R.
 § 42.100(b) (2020)). Because Valve filed its IPR petitions
 before November 13, 2018, the broadest reasonable inter-
 pretation standard applies.
Case: 20-1315    Document: 70       Page: 26   Filed: 08/17/2021




 26          VALVE CORPORATION     v. IRONBURG INVENTIONS LTD.



 member.” ’688 patent, col. 2 ll. 58–60. Similarly, the spec-
 ification provides that, optionally, the “first elongate mem-
 ber comprises a first side edge and a second side edge
 opposing the first side edge, the first side edge being dis-
 posed in closer proximity to a respective adjacent second
 elongate member than the second side edge.” Id. col. 2 ll.
 61–65. In each of these portions, the specification’s use of
 “disposed” and “proximity” does not require one surface to
 be facing the other in order to be proximate—or in close
 proximity—to another. 15
     Ironburg does not dispute that Uy teaches the limita-
 tion under Valve’s proposed construction. We affirm the
 Board’s determination that Uy teaches the “first surface
 disposed proximate an outer surface of the case” limitation.
                               B
     In the alternative, Ironburg argues that Uy fails to
 teach an elongate member with “a second surface opposing
 the first surface.” Ironburg argues that the correct con-
 struction of the limitation is a “long thin member with sub-
 stantially flat opposing surfaces.”         Cross-Appellant’s
 Principal and Resp. Br. 57. Under the Board’s construc-
 tion, the limitation’s “a second surface opposing the first
 surface” language “refers to two surfaces that face in gen-
 erally opposite directions” and does not require the sur-
 faces to be substantially flat. J.A. 16–17.



      15 Ironburg relies on testimony from its expert,
 Dr. Glen Stevick, that a person of ordinary skill in the art
 “would understand the term ‘disposed proximate’ in the
 context of the ‘688 Patent to mean the first surface is ‘posi-
 tioned to face’ the outer surface of the case,” J.A. 3253.
 “[W]here the patent documents are unambiguous, expert
 testimony regarding the meaning of a claim is entitled to
 no weight,” and that is the case here. Vitronics Corp. v.
 Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996).
Case: 20-1315    Document: 70      Page: 27    Filed: 08/17/2021




 VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.            27



      We agree with the Board’s construction that the “op-
 posing” limitation is met by two surfaces that face each
 other or are opposite each other. As Ironburg concedes,
 “[t]he ordinary meaning of ‘opposing’ is ‘facing, fronting, or
 opposite; (of two or more things) facing or opposite each
 other.’” Cross-Appellant’s Principal and Resp. Br. 54 (quot-
 ing J.A. 3277). Construing the limitation to mean that the
 “opposing” first and second surfaces also be substantially
 flat would have no basis in the plain language of the claim,
 which only requires the first and second surfaced be “op-
 posing.” Nor is there any indication from the specification
 that “opposing” means “substantially flat.” To the con-
 trary, the specification uses the plain meaning of opposing,
 such as when it describes a “finger pad” as “the region op-
 posing the finger nail,” ’688 patent, col. 8 ll. 4–6, even
 though a finger pad and a finger nail are not “substantially
 flat.” J.A. 16.
     Nonetheless, Ironburg argues that the first and second
 surfaces must be substantially flat because embodiments
 in the specification, Figure 9C and Figure 9B, show that
 “each surface of the elongated member is itself elongated
 and substantially flat.” Cross-Appellant’s Principal and
 Resp. Br. 54. Ironburg’s proposed construction “improp-
 erly imports a limitation into the claim from a preferred
 embodiment.” Trebro Mfg., Inc. v. Firefly Equip., LLC, 748
 F.3d 1159, 1166 (Fed. Cir. 2014).
      Ironburg also argues that Uy does not teach the limita-
 tion even under the Board’s construction. The Board de-
 termined that Uy’s Figure 8H shows a second surface
 opposing a first surface (the uppermost of the “alternative
 first surfaces” proposed by Valve), which meets the limita-
 tion. J.A. 24. We see no error in the Board’s determina-
 tion. We thus affirm the Board’s determination that claims
 1, 2, 9, 10, 20, 22, 27, 28, and 30 of the ’688 patent are un-
 patentable as anticipated by Uy.
Case: 20-1315    Document: 70     Page: 28    Filed: 08/17/2021




 28          VALVE CORPORATION   v. IRONBURG INVENTIONS LTD.



                        CONCLUSION
     We reverse the Board’s determination that the Exhibit
 is not prior art and vacate the determination that claims
 18, 19, 21, 26, and 29 of the ’688 patent and claims 1, 2, 9–
 17, and 21–24 of the ’229 patent were not shown to be un-
 patentable. We remand for the Board to consider Valve’s
 arguments that relied on the Exhibit as to those claims.
 We affirm the Board’s determination that claims 3–8 and
 18–20 of the ’229 patent were not shown to be unpatenta-
 ble. We also affirm the Board’s determination that claims
 1, 2, 9, 10, 20, 22, 27, 28, and 30 of the ’688 patent were
 shown to be unpatentable.
      REVERSED-IN-PART, VACATED-IN-PART,
       AFFIRMED-IN-PART, AND REMANDED
                            COSTS
 No costs.